Citation Nr: 1817502	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-24 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to the Veteran's service connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as due to the Veteran's service connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from the November 2011 and August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 




GERD

The Veteran contends that his GERD is related to his military service as well as his service connected PTSD.  The Veteran has stated throughout the record that while he was in the military he suffered stomach problems that intensified as his PTSD became worse.

The Veteran has not been afforded a VA examination in connection with his claim for GERD.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  Additionally, as discussed more fully below in the remand directives, the examiner must consider secondary service connection.

Hypertension

The Veteran contends that his hypertension is related to his military service, and specifically his service connected PTSD. 

The Veteran has not been afforded a VA examination in connection with his claim for hypertension.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  Additionally, as discussed more fully below in the remand directives, the examiner must consider secondary service connection. 
 
Respiratory Disabilities

The Veteran contends that his COPD and respiratory disabilities are caused by his military service.  Specifically, the Veteran contends that his conceded asbestos and herbicide exposure contributed to these disabilities.

In December 2011, the Veteran underwent a VA respiratory examination.  The examiner diagnosed the Veteran with pulmonary problems to include COPD, asthma, and focal scarring or atelectasis per the chest x-ray.  In lieu of providing a nexus opinion regarding the Veteran's military exposure, to include asbestos exposure, and any asbestosis, an X-ray was scheduled and an opinion was given in March 2012. 

The March 2012 examiner opined that it is less likely than not that the Veteran's current respiratory disabilities are related to his military service, specifically including the Veteran's exposure to asbestos.  The examiner stated that the Veteran's medical records, including chest x-rays, do not reveal that the Veteran has asbestosis.  Therefore, the examiner opined that although the probability of asbestos exposure may have occurred, objective data substantiating the Veteran's claim is lacking in medical evidence.  Thereby, the examiner opined that the Veteran's current diagnosed pulmonary problems are less likely than not related to asbestos exposure during service.  However, the examiner did not discuss the Veteran's claim that his exposure to herbicides in service caused his respiratory disabilities. 

Therefore, in June 2015, the Veteran underwent another VA respiratory examination to address the Veteran's claim that his conceded herbicide exposure contributed to his respiratory disabilities.  The examiner stated that the Veteran is currently diagnosed only with asthma.  The examiner summarized the Veteran's medical history beginning with the fact that the Veteran stated that all of his respiratory problems started when he was in Vietnam while aboard a tug boat.  The Veteran reports that there were a lot of chemicals and ammunition on the ship and that he worked in the engine room of the ship.  The Veteran stated that his eyes burned and his breathing has gotten worse over the years.  Additionally, the Veteran stated that he becomes short of breath while playing sports, has a dry cough, and at night his wife hears him wheezing.  The Veteran's wife also reported that the Veteran's breathing has gotten worse with more wheezing, coughing, and shortness of breath as the Veteran has aged. 

Ultimately, the June 2015 examiner opined that it is less likely than not that the Veteran's current asthma is related to his military service.  The examiner explained that the Veteran has allergic asthma to multiple common airborne allergens and that his CT scan and pulmonary function testing were essentially normal.  The examiner acknowledged the facts that the Veteran was exposed to petroleum-based products, paint, benzene used in an engine room, and that he served in Vietnam where Agent Orange was used.  However, the examiner concluded that he was unable to make a causal or temporal connection or association between the gradual onset of his current respiratory allergic asthma symptoms and his chemical exposures in Vietnam.  

Additionally, the Board acknowledges several statements from the Veteran's physicians regarding his respiratory disabilities.  However, none of these statements provide a sufficient nexus connecting the Veteran's respiratory disabilities to his military service with adequate rationales supporting such statements. 

The VA examinations do not discuss specifically whether or not the Veteran's COPD, pleural plaques (noted in the Veteran's treatment records), and other respiratory disabilities are related to his military service, to include as due to asbestos exposure and herbicide exposure.  Therefore, a new examination is necessary on remand to determine whether any respiratory disability present during the period on appeal is related to the Veteran's military service.

Even though the Veteran is not entitled to service connection on the basis of the presumption in 38 C.F.R. § 3.309, VA must still consider whether the Veteran's respiratory disabilities are causally linked to service on a direct basis, to include herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 (b),1116; 38 C.F.R. § 3.303.  Upon remand, VA should obtain an examination and opinion to consider whether the Veteran's respiratory disabilities are related to herbicide exposure.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional for a VA GERD examination.

After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a) Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's GERD began in service, was caused by service, or is otherwise related to his service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD was caused by his service connected PTSD?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD was permanently worsened (aggravated) by his service connected PTSD?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should consider the entire claims file, to include the reports discussed above.  The examiner should not base any opinions on the absence of service or post-service treatment records.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3. Next, forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional for a VA hypertension examination.

After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a) Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's hypertension began in service, was caused by service, or is otherwise related to his service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service connected PTSD?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was permanently worsened (aggravated) by his service connected PTSD?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should consider the entire claims file, to include the reports discussed above.  The examiner should not base any opinions on the absence of service or post-service treatment records.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4. Next, forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional for a VA respiratory examination.

After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's respiratory disabilities, to include but not limited to COPD, pleural plaques, scarring in the lungs, and asthma, began in service, was caused by service, or is otherwise related to his service, to include exposure to herbicides and asbestos?

The examiner must specifically address the Veteran's diagnosis of COPD and pleural plaques noted in the evidence of record.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  Additionally, the Board concedes that the Veteran has been exposed to herbicides and asbestos while in Vietnam. 

The examiner should consider the entire claims file, to include the reports discussed above.  The examiner should not base any opinions on the absence of service or post-service treatment records.  

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

5. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

6. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

7. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




